Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel that the price at which the involved pigskins and similar merchandise were, at the time of exportation of the involved pigskins to the United States, freely offered for sale to all purchasers in the principal markets of Brazil, the country of exportation, for home consumption or for export to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was 3.79 Brazilian cruzeiros per square foot plus l^io per centum sales tax, plus cases and packing as invoiced.
It is further stipulated and agreed that the above-entitled appeal may be submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 3.79 Brazilian cruzeiros per square foot, plus lfto per centum sales tax, plus cases and packing as invoiced.
Judgment will be rendered accordingly.